Citation Nr: 0922461	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  02-21 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability and neck disability with headaches.  

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for Department of Veterans Affairs (VA) 
treatment, to include a duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1954 to 
September 1963.  

This matter came to the Board on appeal from an October 2001 
rating decision of the VA Regional Office (RO) in Waco, 
Texas.  In a decision dated in August 2004, the Board 
reopened a claim for service connection for a neck and right 
shoulder injury with headaches.  At the same time, the Board 
remanded the service connection claim and the claim for VA 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for additional development.  

In a decision dated in August 2006, the Board denied service 
connection for neck and right shoulder disability with 
headaches and also denied entitlement to VA compensation 
pursuant to 38 U.S.C.A. § 1151 for a duodenal ulcer.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision dated in October 2008, the Court remanded 
the case to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the Court's October 2008 decision, it outlined the 
procedural history of the case and stated that in July 2000, 
the Veteran requested that his previously denied claim for 
service connection for a neck and right shoulder disability 
be reopened.  The Court also stated that in March 2001, the 
Veteran filed a claim for compensation pursuant to 
38 U.S.C.A. § 1151 for a "stomach disorder."  In its 
October 2001 rating decision, the RO denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for duodenal ulcer and 
also declined to reopen the Veteran's neck and shoulder 
claim.  The Veteran's disagreement with those decisions led 
to this appeal.  The Board reopened the neck and shoulder 
claim and remanded that issue and the section 1151 claim in 
August 2004.  In its August 2006 decision, the Board denied 
the claims on the merits, and in its October 2008 Memorandum 
Decision, the Court vacated the Board's August 2006 decision 
and remanded the case.  

The Veteran is seeking service connection for right shoulder 
disability and neck disability with headaches, which he 
contends are due to an injury he received in service.  The 
Veteran has reported that he hurt his right shoulder and 
right side of his neck sometime in the mid-1950s.  In this 
regard, the record shows that in conjunction with a 
November 1990 request for his service treatment records from 
the National Archives and Records Administration, the Veteran 
reported injury or treatment for his neck and shoulder was in 
August 1957, and at his November 2004 VA examination he 
reported he was not sure of the exact dates, but thought it 
was in 1955 or 1956.  He reported he had been underneath an 
airplane wing, and the wing collapsed on top of him.  The 
Veteran stated he went to the doctor and prior to leaving 
service went two to three times for more treatment.  In 
addition, the Veteran has reported that after discharge he 
had pain in the neck and base of the skull and could not lift 
any heavy weights with his right arm.  As the Board reported 
in its August 2006 decision, the Veteran's service treatment 
records are not available.  As there is no evidence to the 
contrary, the Veteran's statements regarding the events in 
service are accepted as credible, and a new VA examination 
will be requested as to whether the Veteran's current right 
shoulder disability and neck disability with headaches are 
related to his in-service injury.  

As to the Veteran's claim for VA compensation under the 
provisions of 38 U.S.C.A. § 1151, which has been brought 
forward as a claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for duodenal ulcer, the 
Court has pointed out, and the Board agrees, that the nature 
of the Veteran's current condition or whether he has current 
disability is not clear, and this was not clarified by the 
November 2004 VA examination.  In this regard, the Board 
notes that the Veteran has variously contended that Coumadin 
prescribed by VA during VA hospitalization in October and 
November 1997 caused bleeding ulcers.  The Veteran has also 
said that since the gastrointestinal bleed for which he was 
hospitalized later in November 1997, after having been on VA-
prescribed medications including Coumadin and cisapride 
(Propulsid), he has had stomach pain, nausea, and cannot eat 
several types of food.  He has also argued that cisapride 
(which the record shows was prescribed by VA starting in 
May 1997) and Coumadin during and after VA hospitalization 
from late October to early November 1997 caused and are still 
causing his stomach problems.  

The Board will request examination of the Veteran, review of 
the record, and medical opinions in conjunction with the 
claim.  The purpose will be to identify the presence of 
gastrointestinal disability (to include, but not be limited 
to, ulcer or ulcer residuals, residuals of gastrointestinal 
bleeding, and/or disability manifested by stomach pain, 
nausea, and/or inability to eat some types of food) at any 
time during the appeal period.  The examiner will also be 
requested to review the record and report the nature of the 
Veteran's gastrointestinal condition, including any duodenal 
ulcer and/or other condition before treatment administered 
and prescribed during his VA hospitalization in late 
October and early November 1997.  After examination of the 
Veteran and review of the record, the examiner will be 
requested to provide an opinion as to whether that condition 
was aggravated by the VA treatment, or whether a wholly 
separate condition was a result of the VA treatment and has 
been present during the appeal period.  

In other words, in compliance with the Court's decision, the 
Board will request that the physician identity the nature of 
any stomach or gastrointestinal condition present at any time 
during the appeal period.  As to any such condition, the 
physician will be requested to provide an opinion as to its 
relationship, if any, to VA treatment received in 
October 1997 and November 1997, including prescription of 
medications, including Coumadin, to include in combination 
with cisapride.  There should be an opinion as to whether the 
medication administered and/or prescribed by VA aggravated 
any condition (including a duodenal ulcer) that existed prior 
to October 1997 VA treatment or whether it created an 
entirely separate gastrointestinal condition, including, but 
not limited to, gastrointestinal bleeding.  

Finally, if it is determined that at any time during the 
appeal period the Veteran has had a stomach or 
gastrointestinal disability that was caused by VA treatment, 
the Court has stated it must be considered whether the VA 
treatment was furnished with the informed consent of the 
Veteran.  Further, if the record does not include 
documentation of informed consent, a medical opinion should 
be obtained as to whether the standard of care required 
physicians to obtain informed patient consent for prescribing 
and administering medication with known side effects.  

Although the record includes the hospital discharge summary 
for the Veteran's VA hospitalization from October 31 to 
November 3, 1997, it does not include complete hospital 
records, such as progress notes, doctor's orders, history and 
physical examination report, laboratory reports, pharmacy 
records, and any consent forms related to the 
hospitalization.  As such records may be pertinent to the 
Veteran's claim, action should be taken to obtain the 
complete records and associate them with the claims file.  

Concerning the procedural status of the Veteran's claims, the 
Board notes that during the pendency of the appeal, the 
Court, in March 2006, the issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), in which it held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection 
and for compensation benefits under 38 U.S.C.A. § 1151, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As these questions are 
involved in the present appeal, on remand it will be 
requested that the Veteran be provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), informing him 
that disability rating and an effective date for the award of 
benefits will be assigned if his underlying claims are 
granted; the notice should include an explanation as to the 
type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)
        
1.  Please send the Veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Obtain and associate with the claims 
file complete hospital records pertaining 
to the Veteran's hospitalization at the 
VA Medical Center in Oklahoma City, 
Oklahoma, from October 31, 1997, to 
November 3, 1997.  This should include, 
but not be limited to, progress notes, 
doctor's orders, history and physical 
examination report, laboratory reports, 
pharmacy records including copies of any 
inserts provided to the Veteran, and any 
consent forms related to the 
hospitalization.  All action to obtain 
the requested records should be 
documented fully in the claims file.  

3.  Then, arrange for VA examination of 
the Veteran to determine the nature and 
etiology of any current right shoulder 
disability and neck disability with 
headaches.  All indicated studies should 
be performed.  After examination of the 
Veteran and review of the record, and 
accepting as credible the Veteran's 
report of having hurt his neck and right 
shoulder while working on an airplane in 
service in the mid-1950s, the physician 
is requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current right shoulder disability had 
its onset in service or is causally 
related to service, to include injury 
while working on an airplane in the mid-
1950s.  The physician is also requested 
to provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that any current 
neck disability with headaches had its 
onset in service or is causally related 
to service, to include injury while 
working on an airplane in the mid-1950s.  

In addition to the foregoing, the 
physician is requested to review the 
record, examine the Veteran, and identity 
the nature of any stomach or 
gastrointestinal condition (including, 
but not limited to duodenal ulcer, 
gastrointestinal bleeding or residuals 
thereof, and/or disability manifested by 
stomach pain, nausea, and/or inability to 
eat some types of food) present at any 
time during the appeal period, that is, 
at any time from March 2001 to the 
present.  

As to any such condition, the physician 
will be requested to provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or higher) 
that any stomach or gastrointestinal 
condition present at any time during the 
appeal period was caused by VA treatment 
received during hospitalization from 
October 31, 1997, to November 3, 1997, 
including prescription of medications, 
including Coumadin alone or in 
combination with other then-current 
medications including cisapride 
(Propulsid).  

There should also be an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
the medication administered and/or 
prescribed by VA during the October-
November 1997 hospitalization, including 
Coumadin alone or in combination with 
other then-current medications including 
cisapride (Propulsid) aggravated, that is 
chronically worsened, any condition 
(including a duodenal ulcer) that existed 
prior to October 1997 VA treatment.  

If the physician concludes it is at least 
as likely as not that disability present 
at some time during the appeal period was 
due to or aggravated by such VA 
treatment, he or she should provide an 
opinion as to whether the proximate cause 
of the disability or aggravation of a 
pre-existing disability was (A) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the treatment or (B) and event 
not reasonably foreseeable.  

If it is determined that it is at least 
as likely as not that at some time during 
the appeal period the Veteran has had 
disability due to or aggravated by VA 
treatment, and the record does not 
include a record of the Veteran's 
informed consent as to treatment, 
including the administration and 
prescription of medications during 
hospitalization, the physician should be 
requested to state whether the standard 
of care requires physicians to obtain 
informed patient consent for prescribing 
and administering medication with known 
side effects.  

The physician is requested to provide an 
explanation of the rationale for each 
opinion.  

The claims file must be provided to the 
physician and that it was available for 
review should be noted in the examination 
report.  

4.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate the 
claim of entitlement to service 
connection for right shoulder disability 
and neck disability with headaches and 
readjudicate entitlement to compensation 
under the provisions of 38 U.S.C.A. 
§ 1151 for gastrointestinal disability 
(to include ulcer or ulcer residuals, 
residuals of gastrointestinal bleeding, 
and/or disability manifested by stomach 
pain, nausea, and/or inability to eat 
some types of food) based on VA 
treatment, to include administration 
and/or prescription of medications, 
during hospitalization from 
October 31, 1997, to November 3, 1997.  
If any benefit sought on appeal remains 
denied, issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his attorney an opportunity 
to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



